


FOURTH MODIFICATION TO REVOLVING LINE OF CREDIT NOTE




This FOURTH modification to REVOLVING LINE OF CREDIT NOTE (this “Modification”)
is entered into as of January 27, 2014, by and between PLANTRONICS, INC., a
Delaware corporation (“Borrower”), and Wells Fargo Bank, National Association
(“Bank”).


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of (i) that certain Credit Agreement, dated as of May 9, 2011 (as
amended, restated, modified and/or supplemented from time to time, the “Credit
Agreement”) between Borrower and Bank, and (ii) that certain Revolving Line of
Credit Note in the original principal amount of One Hundred Million Dollars
($100,000,00.00), executed by Borrower and payable to the order of Bank, dated
as of May 9, 2011 (as amended, restated, modified and/or supplemented prior to
the date hereof, the “Note”).


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Note, and have agreed to modify the Note to reflect
said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Note shall be
modified as follows:


1.    The last day on which Bank will make advances under, and the maturity date
of, the Note is hereby modified to be May 9, 2017.


2.    Except as expressly set forth herein, all terms and conditions of the Note
remain in full force and effect, without waiver or modification. All terms
defined in the Note or the Credit Agreement shall have the same meaning when
used in this Modification. This Modification and the Note shall be read
together, as one document. This Modification may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Modification.


3.    Borrower certifies that as of the date of this Modification, and after
giving effect to this Modification, there exists no Event of Default under the
Note, nor any condition, act or event which with the giving of notice or the
passage of time or both would constitute any such Event of Default.


[Continues With Signatures On Next Page]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Modification to be
executed as of the day and year first written above.


PLANTRONICS, INC.
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
 
By:
/s/ Pamela Strayer
 
By:
/s/ Lynette C. Fletcher
Name:
Pamela Strayer
 
Name:
Lynette C. Fletcher
Title:
Sr. VP/C.F.O.
 
Title:
Sr. VP/R.M.





